Order entered September 8, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00739-CV

                       NUSRET DALLAS LLC, Appellant

                                       V.

                           STEVE REGAN, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-00902

                                    ORDER

        Before the Court is court reporter Antionette Reagor’s September 7, 2021

request for a twenty-day extension of time to file the reporter’s record.   We

GRANT the request and ORDER the record be filed no later than September 27,

2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE